                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

In re:                                    )
                                          )
HUZAIFAH TARIK BABIKIR,                   )     Case No. 17-41960-DRD7
                                          )
      Debtor,                             )
__________________________________________)___________________________________
                                          )
UNITED STATES TRUSTEE                     )
                                          )
      Plaintiff,                          )
                                          )     Adv. Case No. 18-4172-CAN
v.                                        )     Case No. 18-mc-09027-SRB
                                          )
CASTLE LAW OFFICE OF                      )
KANSAS CITY, P.C. and JASON C.            )
AMERINE                                   )
                                          )
      Defendants.                         )

                                            ORDER

         Before this Court is Defendants Castle Law Office of Kansas City, P.C. and Jason C.

Amerine’s Motion to Withdraw the Reference of the Adversary Case from the Bankruptcy Court.

(Doc. #1). For the following reasons, Defendants’ motion is denied.

         Defendants move to withdraw the reference to the Bankruptcy Court pursuant to 28

U.S.C. § 157(d) and Federal Rule of Bankruptcy Procedure 5011(a). (Doc. #1). On November

28, 2018, Chief Bankruptcy Judge Cynthia Norton issued the Report and Recommendation to the

District Court on Defendants’ Motions to Withdraw the Reference, recommending that this

Court deny Defendants’ motion. (Doc. #2). The time for filing objections to the report and

recommendation has expired, and no objections have been filed.

         This Court, having reviewed the motion to withdraw the reference and the report and

recommendation, and given the lack of objection by Defendants, is convinced that the
recommendation of the Chief Bankruptcy Judge is correct and should be adopted. Therefore,

this Court adopts the report and recommendation dated November, 28, 2018. (Doc. #2). For the

reasons set forth in the report and recommendation, the Bankruptcy Court has jurisdiction and

authority to hear and determine Plaintiff’s complaint and to enter a final judgment on all counts.

       Accordingly, it is hereby ORDERED that this Court adopts Chief Bankruptcy Judge

Cynthia Norton’s Report and Recommendation to the District Court on Defendants’ Motions to

Withdraw the Reference. (Doc. #2). It is further ORDERED that Defendants’ Motion to

Withdraw the Reference of the Adversary Case from the Bankruptcy Court, (Doc. #1), is

DENIED.

       IT IS SO ORDERED.

                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH, JUDGE
                                                     UNITED STATES DISTRICT COURT

DATE: December 14, 2018




                                                 2
